OPINION OF THE COURT
On summary consideration, order reversed, with costs, and the judgment of Supreme Court, Tompkins County, reinstated. The Appellate Division erred, as a matter of law, in confirming respondents’ determination reducing petitioner’s monthly grant of public assistance in disregard of the provisions of the regulations of the Department of Social Services (18 NYCRR 352.31 [d]; see Matter of Goloty v Smith, 70 AD2d 642; Matter of Hetrick v Reed, 60 AD2d 761; Matter of Badame v Berger, 55 AD2d 931).
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.